FIFTH AMENDMENT

 

THIS FIFTH AMENDMENT (this "Amendment"), dated as of October 4, 2005, is by and
among UNIFI, INC., a New York corporation (the "Parent"), certain Subsidiaries
of the Parent (each a "Borrower", and collectively with the Parent, the
"Borrowers"), THE PERSONS IDENTIFIED AS THE LENDERS ON THE SIGNATURE PAGES
HERETO (the "Lenders"), and BANK OF AMERICA, N.A., as Agent for the Lenders (the
"Agent").

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement dated as of December 7, 2001, as
amended by that certain Reallocation Amendment and Assignment dated as of
January 1, 2003, that certain Second Amendment dated as of August 6, 2003, that
certain Third Amendment dated as of December 2003, that certain Fourth Amendment
dated as of September 30, 2004, and as further amended from time to time (the
"Existing Credit Agreement") among the Borrowers, the Lenders and the Agent, the
Existing Lenders have extended commitments to make certain credit facilities
available to the Borrowers;

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as set forth herein. 

NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:

PART I
DEFINITIONS

SUBPART 1.1.  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

"Amended Credit Agreement" means the Existing Credit Agreement as amended
hereby.

"Fifth Amendment Effective Date" shall have the meaning set forth in
Subpart 3.1.

SUBPART 1.2.  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Amended Credit Agreement.

--------------------------------------------------------------------------------

PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT



SUBPART 2.1.  Deletion of Section 3.11.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 3.11 is deleted.

SUBPART 2.2.  Amendment to Section 6.2.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 6.2 of the Existing
Credit Agreement is hereby amended to read as follows: 

The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Agent, for the ratable benefit
of the Agent and the Lenders, and such Liens constitute perfected and continuing
Liens on all the Collateral, having priority over all other Liens on the
Collateral, except for those Liens identified in clauses (c), (d) and (e) of the
definition of Permitted Liens securing all the Obligations, and enforceable
against the Borrowers and all third parties.

SUBPART 2.3.  Amendment to Section 6.9.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 6.9 of the Existing
Credit Agreement is hereby amended to read as follows: 

After giving effect to the making of the Revolving Loans to be made on the
Closing Date, the Borrowers have no Debt, except (a) the Obligations and
(b) Debt described on Schedule 6.9.  None of the holders of Debt owed by any
Subsidiary which is not a Borrower has recourse against any Borrower.

SUBPART 2.4.  Amendment to Section 7.12.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 7.12 of the Existing
Credit Agreement is hereby amended to read as follows:

Without the prior consent of the Majority Lenders, no Borrower shall make,
issue, or become liable on any Guaranty, except (i) Guaranties of the
Obligations in favor of the Agent and (ii) Guaranties of another Borrower in
favor of suppliers and/or vendors of Unimatrix Americas, LLC, in form and
substance satisfactory to the Agent, incurred in the ordinary course of business
in an aggregate amount not to exceed $10,000,000 at any one time outstanding.

SUBPART 2.5.  Amendment to Section 7.13.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 7.13 of the Existing
Credit Agreement is hereby amended by deleting clause (j) at the end of the
first sentence of such Section.

SUBPART 2.6.  Amendment to Section 7.20.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 7.20 of the Existing
Credit Agreement is hereby amended by deleting the following sentence from the
end of such Section:

Notwithstanding the foregoing, the Borrower shall not be required to cause Unifi
Kinston to (i) become a Borrower hereunder, (ii) to pledge its assets under the
Security


                                                                      2

--------------------------------------------------------------------------------



Agreement or (iii) to execute a Joinder Agreement; provided that Unifi Kinston
shall have executed and delivered to the Agent the Unifi Kinston Security
Agreement. 

SUBPART 2.7.  Amendment to Section 7.30.  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 7.30 of the Existing
Credit Agreement is hereby amended to read as follows: 

The Parent will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Parent or any Subsidiary,
or pay any Debt owed to the Parent or any Subsidiary, (b) make loans or advances
to the Parent or any of its Subsidiaries, or (c) transfer any of its properties
or assets to a Borrower, except for such encumbrances or restrictions existing
under or by reason of applicable laws or the Agreement.

SUBPART 2.8.  Amendment to Section 8.2(a).  Effective on (and subject to the
occurrence of) the Fifth Amendment Effective Date, Section 8.2(a) of the
Existing Credit Agreement is hereby amended by deleting the following language
from the end of such section: 

unless such Borrowing is for the sole purpose of the Parent satisfying its
obligations to Seller pursuant to its Guaranty of the obligations of Unifi
Kinston under the Unifi Kinston Loan Agreement, in which case if the event
causing the default under the Unifi Kinston Loan Agreement also constitutes a
Default or Event of Default hereunder or results in a representation or warranty
ceasing to be correct in all material respects, the Parent may nonetheless
request such Borrowing so long as the terms of Paragraph 3 of the Subordination
Agreement have been met. 

SUBPART 2.9.  Amendments to Annex A. 

(a)            Effective on (and subject to the occurrence of) the Fifth
Amendment Effective Date, the definition of "Fixed Charge Coverage Ratio" set
forth in Annex A of the Credit Agreement is hereby amended to read as follows:

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period of the
Parent and its Domestic Subsidiaries, the ratio of (a) EBITDA for such period
minus Capital Expenditures made by the Parent or any of its Domestic
Subsidiaries during such period plus cash payments (excluding cash distribution
of earnings) made during such period from Persons in which the Parent or any of
its Domestic Subsidiaries has an ownership interest minus cash payments made
during such period by the Parent or any of its Domestic Subsidiaries to Persons
in which the Parent or any of its Domestic Subsidiaries has an ownership
interest plus cash proceeds from asset sales received by the Parent or any of
its Domestic Subsidiaries during such period minus Distributions paid by the
Parent during such period minus share repurchases made by the Parent of its
Capital Stock during such period minus cash invested (including by way of loans)
in joint ventures and in Permitted Acquisitions during such period minus cash
taxes paid for such period plus tax refunds received in cash for such period to
(b) Fixed


                                                            3

--------------------------------------------------------------------------------



Charges. Unless otherwise specified herein, the applicable period of computation
shall be for the four (4) consecutive fiscal quarters ending as of the date of
determination.

(b)            Effective on (and subject to the occurrence of) the Fifth
Amendment Effective Date, the definition of "Permitted Lien" set forth in Annex
A of the Credit Agreement is hereby amended by deleting clause (n) of such
Section.

(c)            Effective on (and subject to the occurrence of) the Fifth
Amendment Effective Date, the definition of "Restricted Investment" set forth in
Annex A of the Credit Agreement is hereby amended by deleting clause (j) at the
end of the first sentence of such Section.

(d)            Effective on (and subject to the occurrence of) the Fifth
Amendment Effective Date, the following definitions are hereby deleted from
Annex A of the Credit Agreement:  "Intercreditor Agreement", "Unifi Kinston
Documents", "Unifi Kinston Loan Agreement", "Unifi Kinston Security Agreement",
"Unifi Manufacturing", "Seller", "Seller Security Agreement" and "Subordination
Agreement".

PART III
CONDITIONS TO EFFECTIVENESS

SUBPART 3.1.  Fifth Amendment Effective Date.  This Amendment shall be and
become effective as of the date hereof when all of the conditions set forth in
this Part III shall have been satisfied (the "Fifth Amendment Effective Date"),
and thereafter this Amendment shall be known, and may be referred to, as "Fifth
Amendment."

SUBPART 3.2.  Execution of Counterparts of Documents.  The Agent shall have
received fully executed counterparts of this Amendment and a Joinder Agreement
executed by Unifi Kinston (the "Joinder Agreement") (as well as all documents
required by the Joinder Agreement).

SUBPART 3.3.  Fees and Expenses.  The Borrowers shall have paid all fees and
expenses of the Agent and the Lenders in connection with this Amendment and the
extensions of credit hereunder.

SUBPART 3.4.  UCC.  The Agent shall have received (i) searches of UCC filings in
the jurisdiction of formation of Unifi Kinston, the jurisdiction of the chief
executive office of Unifi Kinston and each jurisdiction where any property of
Unifi Kinston is located or where a filing would need to be made in order to
perfect the Agent's security interest in such property, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (ii) UCC financing statements for each jurisdiction
that the Agent may deem necessary or desirable in order to perfect the Agent's
Liens under the Joinder Agreement. 

SUBPART 3.5.  Resolutions.  The Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of Unifi Kinston as the Agent may require evidencing the
identity, authority and

                                                                                 
4

--------------------------------------------------------------------------------



capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the Joinder Agreement.

PART IV
MISCELLANEOUS

SUBPART 4.1.  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 4.2.  References in Other Credit Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Existing Credit Agreement to the "Credit Agreement" and all
references in the other Loan Documents to the "Credit Agreement" shall be deemed
to refer to the Amended Credit Agreement.

SUBPART 4.3.  Representations and Warranties of the Borrower.  Each Borrower
hereby represents and warrants that (a) the conditions precedent to the initial
Loans were satisfied as of the Closing Date, (b) the representations and
warranties contained in Section 6 of the Existing Credit Agreement (as amended
by this Amendment) are correct in all material respects on and as of the date
hereof as though made on and as of such date and after giving effect to the
amendments contained herein and (c) no Default or Event of Default exists under
the Existing Credit Agreement on and as of the date hereof and after giving
effect to the amendments contained herein.

SUBPART 4.4.  Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

SUBPART 4.5.  Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NORTH CAROLINA
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

SUBPART 4.6.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[The remainder of this page is intentionally left blank.]


 5

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

BORROWERS:                                             UNIFI, INC., a New York
corporation

By:   /s/ WILLIAM M. LOWE
Name:  William M. Lowe
Title: Vice President, CFO & COO

UNIFI MANUFACTURING, INC.,
a North Carolina corporation

By:  /s/ WILLIAM M. LOWE
Name:  William M. Lowe
Title: Vice President

GLENTOUCH YARN COMPANY, LLC,
a North Carolina limited liability company

By:   /s/ WILLIAM M. LOWE
Name:  William M. Lowe
Title: Vice President



UNIFI TEXTURED POLYESTER, LLC,
                                                                         a North
Carolina limited liability company

By:   /s/ WILLIAM M. LOWE
Name:  William M. Lowe
Title: Vice President

UNIMATRIX AMERICAS, LLC,
                                                                        a North
Carolina limited liability company

By:   /s/ CHARLES F. MCCOY
Name:   Charles F. McCoy
Title: Vice President

UNIFI SALES & DISTRIBUTION, INC.,
a North Carolina corporation

By:   /s/ CHARLES F. MCCOY
Name:  Charles F. McCoy
Title: Vice President

 

--------------------------------------------------------------------------------

UNIFI MANUFACTURING VIRGINIA, LLC,
                                                                        a North
Carolina limited liability company

By:  /s/ CHARLES F. MCCOY
Name:  Charles F. McCoy
Title: Vice President

UNIFI EXPORT SALES, LLC,
                                                                        a North
Carolina limited liability company

By:    /s/ CHARLES F. MCCOY
Name:  Charles F. McCoy
Title: Vice President

UNIFI KINSTON, LLC
                                                                        a North
Carolina limited liability company

By:   /s/ WILLIAM M. LOWE
Name:  William M. Lowe
Title: Vice President

--------------------------------------------------------------------------------




LENDERS:                                                    BANK OF AMERICA,
N.A.,
                                                                        in its
capacity as Agent

By:    /s/ ANDREW A. DOHERTY
Name:  Andrew A. Doherty
Title:     Vice President



                                                                        BANK OF
AMERICA, N.A.,
                                                                         in its
capacity as a Lender,

By:    /s/ ANDREW A. DOHERTY
Name:  Andrew A. Doherty
Title:  Vice President





                                                                        THE CIT
GROUP/COMMERCIAL
                                                                       
SERVICES, INC.,

By: /s/ JEROME R. SHEA
Name:  Jerome R. Shea
Title:  Vice President

WACHOVIA BANK, NATIONAL
ASSOCIATION,

By:  /s/ JOE T. CURDY
Name:   Joe T. Curdy
Title:     Vice President


--------------------------------------------------------------------------------

                                                                        WELLS
FARGO FOOTHILL, LLC

By:  /s/ DONNA ARENSON
Name:  Donna Arenson
Title:   A.V.P.

                                                                        PNC
BUSINESS CREDIT,

By: /s/ PETER REDINGTON
Name:   Peter Redington
Title:     A.V.P.



                                                                        CITIZENS
BUSINESS CREDIT, A DIVISION
                                                                        OF
CITIZENS LEASING CORPORATION,

By: /s/ STEPHEN METTS
Name:  Stephen Metts
Title:    Vice President